Case: 17-12727   Date Filed: 03/06/2018   Page: 1 of 4


                                                    [DO NOT PUBLISH]




           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 17-12727
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 9:16-cr-80199-KAM-1



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,


                                 versus

GUS JUNIOR BUTLER,

                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                            (March 6, 2018)
               Case: 17-12727     Date Filed: 03/06/2018    Page: 2 of 4


Before WILLIAM PRYOR, ANDERSON, and EDMONDSON, Circuit Judges.



PER CURIAM:



      Gus Butler appeals his 180-month sentence imposed under the Armed

Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e). He had pleaded guilty to

being a convicted felon in possession of a firearm in violation of 18 U.S.C.

§ 922(g)(1), and 924(e), and possessing heroin with intent to distribute in violation

of 21 U.S.C. § 841(a)(1), and § 841(b)(1)(C). On appeal, Butler argues that the

district court erred in imposing an enhanced sentence under the ACCA; Butler says

his previous Florida convictions for aggravated assault, aggravated battery, and

domestic battery by strangulation are not qualifying predicate offenses.

      We review de novo whether a prior conviction is a predicate offense within

the meaning of the ACCA. United States v. Robinson, 583 F.3d 1292, 1294 (11th

Cir. 2009). We are bound to follow prior binding precedent unless and until it is

overruled by this Court sitting en banc or by the Supreme Court. United States v.

Vega-Castillo, 540 F.3d 1235, 1236 (11th Cir. 2008).

      We have held that a Florida aggravated assault “conviction under [Fla. Stat.

§] 784.021 will always include ‘as an element the . . . threatened use of physical

force against the person of another,’ § 924(e)(2)(B)(i), and . . . thus qualifies as a


                                           2
              Case: 17-12727     Date Filed: 03/06/2018   Page: 3 of 4


violent felony for purposes of the ACCA.” Turner v Warden Coleman FCI

(Medium), 709 F.3d 1328, 1338 (11th Cir. 2013), abrogated on other grounds by

Johnson v. United States, 135 S. Ct. 2551 (2015); see also United States v. Golden,

854 F.3d 1256, 1256-57 (11th Cir. 2017) (reaffirming Turner’s holding that a

conviction for aggravated assault under Fla. Stat. § 784.021 qualifies under the

elements clause of the ACCA).

      We have held that “a conviction for aggravated battery qualifies as a violent

felony for purposes of the ACCA.” Turner, 709 F.3d at 1341; see also In re

Rogers, 825 F.3d 1335, 1341 (11th Cir. 2016) (affirming Turner and holding that a

conviction under Florida's aggravated battery statute categorically qualifies under

the elements clause of the ACCA.”).

      We have also decided that “Florida's domestic-battery-by-strangulation

statute qualifies as a ‘crime of violence’ under the elements clause” of U.S.S.G.

§ 4B1.2. United States v. Dixon, 874 F.3d 678, 682 (11th Cir. 2017). The analysis

we use to determine whether a conviction qualifies as a crime of violence under

§ 4B1.2 is essentially the same as the analysis used to determine what constitutes a

crime of violence under the ACCA “because the definitions are substantially the

same.” Id. at 680.

      The district court did not err in concluding that Butler’s prior convictions for

aggravated assault under Fla. Stat. § 784.021, aggravated battery under Fla. Stat.


                                          3
              Case: 17-12727     Date Filed: 03/06/2018   Page: 4 of 4


§ 784.045, and domestic battery by strangulation under Fla. Stat. § 784.041(2)(a)

constituted violent offenses for purposes of his ACCA sentence enhancement. We

have decided that violations of each of these Florida statutes qualify as predicate

offenses under the ACCA. See Golden, 854 F.3d at 1256-57; Rogers, 825 F.3d at

1341; Dixon, 874 F.3d at 682. We are bound to follow these prior panel decisions

under the prior precedent rule. See Vega-Castillo, 540 F.3d at 1236. Accordingly,

we affirm.

      AFFIRMED.




                                          4